Case 19-14443-amc            Doc 76      Filed 03/04/21 Entered 03/04/21 14:48:44                         Desc Main
                                         Document     Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PEI\~SYLVANIA
 INRE:
 MARCIAE. STUBBS                                                              BK. No. 19-14443-AMC
                                    Debtor
                                                                              Chapter No. 13
. PllH MORTGAGE CORPORATION
                     Movant                                            -:
                v.
 MARCIA E. STUBBS
                                    Respondent
                                                                              U   u.s.c. §362

                         STlPULA TION IN SETTLEMENT OF MOTION FOR RELIEF
                                         FROM THEAUTOMAl'IC STAY

  lt is he.reby stipulated by and between Brock & Scott, PLLC, cdunsel for the Movant, PHH MORTGAGE
  CO.RPORATION, and Vaughn A. Booker, Esquire, counsel for the Debtor,, as follows:

              1. The Automatic Stay as provided by Section 362 oft.he Bankruptcy Code shall remain in full forc;e
  and effect conditioned upon the terms and conditions set forth herein.

         2. This Stipulation pertains to the property located at 5371 WINGHOCKINO TER,
  PH1LADELPHIA, PA 19144, mortgage account ending with '+5421" ,

            3. The parties agree that the totalpost"})etition arrearage consists ofnine {9) monthly payments for     '
  the months of January 2020 through September'2020 at$ I ,020 ..32 each; three (3) monthly payments for the
  months of October 2020 through December 2020 at $965.23 each; atton;i.ey fees mid costs at $1,031 .00; less
  suspe~e in the amount of' $692.45; resulting in the total postrpetition arrearage anio-u.nt of $12,417.12.

              4, Within ten ( I0) days from the date that this stipulation is approved by the Coqrt, ,Oebtor agrees to
 amend the ChapteJ 13 Plan to include the aforementioned post-petition delmquency in the amount of $12,417.12
 representing a11 arrearages, charges, fees and other post-petitjon amounts due through December 1, 2020. The
 parties agree that the Movant may file a Notice of Post-Petition Fees. Charges and Expenses as a supplement to the
 filed ]>roof.of Claim for the above-stated amount and U)at same shall he .deemed approved upon entry of the. Order
 approving this Stipulation.

          j, The parties agree that the allowed total secured claim ofMovant for pre-petition arrear.ages in the
 amount of$27,965.30 and Post-Petition supplement in the amount of $12,,417.12 will be paid, in full, through the
 Amended Ch~ter 13 Plan. The total .delinquency to be paid to Movant through the Chap.ter 13 Plan is $40,382A2.

             6. Debtor agrees to remain current post-petition from this day forward. Beginning Januacy 1,
 2021, all subsequent monthly payments and late charges shall be due in accordance with the terms of the Mortgage.
 All payments made pursuant to this Stipulation shall be by certified check or money order payable to PHH
 :MORTGAGE CORPORATION, PHH MORTGAGE SERVICES, MAIL STOP SBRP P.O. BOX 5469,
 MOUNT LAUREL, NJ 08054.

            7. If Debtor provjde sufficient proof (front and back copies of checks or money orders) of payment!!
 made, but not already credited, the account will be adjusted accordingly.
Case 19-14443-amc             Doc 76      Filed 03/04/21 Entered 03/04/21 14:48:44                           Desc Main
                                          Document     Page 2 of 2



             8. Should the Debtor fail to make any of the above captioned payments, or if any regular monthly
 mortgage payment commencing after the cure of the post-petition delinquency is more than fifteen €15) days lat
 Movant may send Debtors and counsel a written Notice of Default of this Stipulation. If the default is not curti,d.
 within ten ( I 0) d~ys of the date of the Notice, counsel shall file a Certification of Default with the Court and the
 Court shall enter an Order granting relief from the Automatic Stay under §362, waiving FED. R. Banl<r. P. 3002 1
 and ~aiving Rule ~00 I (a (3) so that the Relief Order is imm,ediate1y effective.and enf;orceable.

             9. In the eve11t the Debtors convert to a Chapter 7 d,unng ~e pendency of this banlquptcy case~ the
 Debtor shall cure all arrears within ten ( 10) days from the date of conversion in order to bring the loan
 contractually current. Should the Debtors fai) to. bring the Joan contractually cux:rent1 Movant shall simd Debtor and
 counsel a written ~otice of Default of this Stipulation. If the default is not cured within ten (10) days of the date of
 tbe Notice, counsel shall file a Certificatiot). of_Default with the Court and the Court shall enter an ()i,der ~ranting
 Felief from the Automatic Stay under §362, and waiving ,Rule 400 l (a)(3) so that the Relief Order is immediately
 effective ang enfotceable.

             10. Debtor's tendering of a check to PHH MORTGAGE CO'RPOR,ATION, which is $!-1bsequently
 returned due to insufficient funds in the account upon which the check is drawn, shall not constitute payment as
 the term is used irt th.is Stipulation.

            1 I. The parties stipulate that Movant shall be pennitted to communlcate with the Debtor and Debtor' s
 Counsel to ilie extent necesstuy to comply with applicable no1t-bankruptcy law.

            12. The parties agree that a facsimile signature shall be considered an o.dgtnal signature.


                                                       /s/Andrew L. Spivack
                                                       Andrew L. S,l)ivack, Esg.
                                                       Attorney for Movant



                                                        ¥.,t[-~
                                                       V~hn A. Booker, Esquu:e
                                                       Attorney for Debtor




                                                     ~~
                                                     Scott.Watenn~,                  Trustee


                                                        Fully executed on: 03/04/2021
